DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 and 40 are cancelled.
Claim 41 is new.
Claims 21-39 and 41 are pending and examined herein.
Claims 21-39 and 41 are rejected.
Claims 21 and 35 are objected to.

Applicant’s Response
Applicant's response, filed 25 April 2022 has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Substitute Specification filed on 25 April 2022 and in the amended claims filed on 25 April 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, certain non-patent literature citations lack the appropriate page number. This deficiency has been corrected. An annotated and signed copy of the IDS is attached to this Office Action.
Specification
The substitute Specification filed on 25 April 2022 is acknowledged and accepted.

Claim Objections 
Claims 21 and 35 are objected to because of the following informalities:  
In claim 21, line 6 the term “being” should be replaced with “is” to read “wherein the server is configured to:....”
In claim 21, line 16 and claim 35, line 12 the recitation of “access (accessing by the server), in a database, self-reported patient information...” is grammatically incorrect since access of data is not done “in a database” but from a database. The following amendment is suggested to obviate this objection:
“access (accessing by the server), [[in]] from a database, self-reported patient information...”.
In claim 21, line 22 and in claim 35, line 18 “of” should be inserted between “plurality” and “patient-provided values”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is new grounds of rejection and is necessitated by the claim amendments herein.
Claim 23 depends from claim 21. Claim 23 is directed to a computer-implemented method for providing medical predictions, per its dependency to claim 21, the method comprises the steps of providing a server configured to instruct an individual patient computer to render a user interface configured to enable the individual patient to input an individual patient-specific patient provided value that represents one or more medical condition metrics. Claim 23 recites that “the one or more medical condition metrics are associated with one or more medical condition attributes, including at least one selected from the group consisting of: age, race, ethnicity, gender, height, weight, body mass index (BMI), body volume index (BVI), genotype, phenotype, severity of the disease, progression rate of the disease, measures of functional ability, quality of life, interventions, and remedies”.
As such, the Specification must provide support for medical condition metrics associated with one or more medical condition attributes, including at least one selected from the group consisting of: age, race, ethnicity, gender, height, weight, body mass index (BMI), body volume index (BVI), genotype, phenotype, severity of the disease, progression rate of the disease, measures of functional ability, quality of life, interventions, and remedies.
In the response filed on 25 April 2022, the Applicant asserts that support for the amendments of claims 21-27, 31, 33-39 “can be found throughout the originally filed specification on at least on page 16, line 20 through page 18, line 27, page 19, lines 10-11, page 19, line 20 through page 21, line 26, and page 23, line 27 through page 24, line 4”. However, none of these portions of the Specification provide support for a medical condition metric being associated with medical condition attributes including those recited in claim 23.
The Specification provides examples of what a medical condition metric can include. At page 16, lines 21-23 the Specification describes: “The data can be any of the items discussed herein, including, but not limited to medical condition metrics (e.g. rating scales) and the date of onset of the disease”. At page 27, lines 30-32 the Specification describes: “The personalized data can include a medical condition metric, for example, whether a patient is feeling great, good, fair, poor or awful”. The broadest most reasonable interpretation of the term medical condition metrics in light of the Specification is that said metrics represent subjective parameters of well-being (i.e. a rating scale and how the patient is feeling). There is no further description that the medical condition metrics are associated with one or more medical condition attributes including those recited in claim 23. Further, the Specification describes that the medical condition attributes are part of the patient information contained in a database (see Specification at page 2, lines 20-24) and there is no further description that said medical condition attributes are associated with medical condition metrics.
A person of ordinary skill in the art at the time of the invention would not have recognized that the Applicant was in possession of the invention as claimed in light of the Specification as filed because at the time of the invention the knowledge in the art was that subjective measures of well-being were not equivalent to any of age, race, ethnicity, gender, height, weight, body mass index (BMI), body volume index (BVI), genotype, phenotype, severity of the disease, progression rate of the disease, measures of functional ability, quality of life, interventions, and remedies. Evidence of this fact can be found in US 5,435,324 to Brill. Based on the knowledge available in the art at the time of the invention, as evidenced by Brill, the skilled artisan would recognize that information such as age, gender, ethnicity, height, weight, etc. pertained to demographic information which is not the same as subjective measures of well-being.
In light of the above, claim 23 contains new matter as there is no support in the Specification for one or more medical condition metrics are associated with one or more medical condition attributes, including at least one selected from the group consisting of: age, race, ethnicity, gender, height, weight, body mass index (BMI), body volume index (BVI), genotype, phenotype, severity of the disease, progression rate of the disease, measures of functional ability, quality of life, interventions, and remedies.
Claim 34 depends from claims 21, 22, 26 and 27. Claim 34 is directed to a computer-implemented method for providing medical predictions, per its depended to claim 21, the method comprises the steps of providing a server configured to instruct an individual patient computer to render a user interface configured to enable the individual patient to input an individual patient-specific patient provided value that represents medical condition metrics. The server is further configured to determine a confidence interval for a predicted value based on a distribution of errors. Claim 34 recites that “the confidence interval is calculated by comparing the at least one individual patient-specific patient provided value to a model fit of the model”.
As such, the Specification must provide support for calculating a confidence interval by comparing an individual patient-specific patient provided value to a model fit of the model, wherein the patient-specific patient provided value represents a medical condition metric.
In the response filed on 25 April 2022, the Applicant asserts that support for the amendments of claims 21-27, 31, 33-39 “can be found throughout the originally filed specification on at least on page 16, line 20 through page 18, line 27, page 19, lines 10-11, page 19, line 20 through page 21, line 26, and page 23, line 27 through page 24, line 4”. However, none of these portions of the Specification provide support for calculating a confidence interval by comparing an individual patient-specific patient provided values to a model fit of the model, wherein the patient-specific patient provided values represent medical condition metrics.
The Specification at page 4 lines 14-15 describes: “The confidence interval can be calculated by comparing the individual patient’s attributes to a model fit for the individual patient using the model”.
With regard to the term “patient’s attributes” the Specification at page 2, lines 28-29 and page 3, lines 1-2 describes that said attributes include “at least one selected from the group consisting of:  age, race, ethnicity, gender, height, weight, body mass index (BMI), body volume index (BVI), genotype, phenotype, severity of the disease, progression rate of the disease, measures of functional ability, quality of life, interventions, and remedies”. 
With regard to the term “medical condition metric”, the Specification at page 16, lines 21-23 describes: “The data can be any of the items discussed herein, including, but not limited to medical condition metrics (e.g. rating scales) and the date of onset of the disease”. At page 27, lines 30-32 the Specification describes: “The personalized data can include a medical condition metric, for example, whether a patient is feeling great, good, fair, poor or awful”. The broadest most resonable interpretation of the term medical condition metrics in light of the Specification is that said metrics represent subjective parameters of well-being (i.e. a rating scale and how the patient is feeling). There is no further description that the medical condition metrics, which are represented by the patient-provided patient specific values, are associated with patient attributes. A person of ordinary skill in the art at the time of the invention would not have recognized that the Applicant was in possession of the invention as claimed in light of the Specification as filed because at the time of the invention the knowledge in the art was that subjective measures of well-being were not equivalent to any of age, race, ethnicity, gender, height, weight, body mass index (BMI), body volume index (BVI), genotype, phenotype, severity of the disease, progression rate of the disease, measures of functional ability, quality of life, interventions, and remedies. Evidence of this fact can be found in US 5,435,324 to Brill. Based on the knowledge available in the art at the time of the invention, as evidenced by Brill, the skilled artisan would recognize that information such as age, gender, ethnicity, height, weight, etc. pertained to demographic information which is not the same as subjective measures of well-being. Lacking any equivalency between patient attributes and patient-specific patient provided values representing one or more medical condition metrics, the skilled artisan would not have recognized that the Applicant was in possession of calculating a confidence interval by comparing an individual patient-specific patient provided value to a model fit of the model.
In light of the above, claim 34 contains new matter.
35 USC 112 First Paragraph Rejections-Response to Arguments
Applicant’s arguments filed on 25 April 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 112
Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 21, lines 7-10 recites: “instruct an individual patient computer of the plurality of computers associated with the individual patient to render a user interface configured to enable the individual patient to input at least one individual patient-specific patient provided value for at least one time value”.
The recitation of “an individual patient computer of the plurality of computers associated with the individual patient” is unclear because there is no recitation in the claim that the plurality of computers is associated with the individual patient. Claim 21, lines 4-5 recites “an individual patient computer associated with an individual patient”. If the Applicant’s intention is to set forth that what sis being instructed is an individual patient computer associated with the patient, the following amendment is suggested:
“instruct [[an]] the individual patient computer associated with the individual patient to render a user interface configured to enable the individual patient to input at least one individual patient-specific patient provided value for at least one time value”.
Clarification is requested.
Claim 21, lines 11-13 and lines 22-24 and, claim 35, lines 8-9 and lines 18-19 recite: “wherein the at least one individual patient-specific patient provided value represents at least one measurement of  one or more medical condition metrics” and “wherein the plurality patient-provided values represent a plurality of measurements of the one or more medical condition metrics across a plurality of time values”. 
These recitations are unclear as to what aspect of the medical condition metrics do the “measurements” pertain or, what aspect of a medical condition metric is being measured to provide a measurement represented by the patient-specific patient provided value. The Applicant has not provided any special definition to the term “medical condition metric”. The Specification provides examples of what a medical condition metric can include. At page 16, lines 21-23 the Specification describes: “The data can be any of the items discussed herein, including, but not limited to medical condition metrics (e.g. rating scales) and the date of onset of the disease”. At page 27, lines 30-32 the Specification describes: “The personalized data can include a medical condition metric, for example, whether a patient is feeling great, good, fair, poor or awful”.  However, these are not definitions but rather examples of medical condition metrics. The broadest most reasonable interpretation of the term “medical condition metric” in light of the Specification is a subjective measure of well-being either expressed in words (great, good, fair or awful) or, by means of a rating scale. As such, the claims are interpreted as requiring that the provided value represent a measurement of a subjective measure (medical condition metric) which is unclear as to what aspect of a subjective measure is being measured to provide a value. Clarification is requested.
Claim 21, lines 25-28 and claim 35, lines 20-24  recites: “generate (generating by the server) training data associated with a progression of the patient's disease based at least in part on a bidirectional mapping and the one or more medical condition metrics to at least one individual component associated with the patient's disease”.
Firstly, there is lack of antecedent basis in the claim for “the patient’s disease” as there is no recitation in the claims that the patient is suffering from a disease. Secondly, the claims are unclear as to what is the source of information (data associated with a progression of the patient’s disease) required to generate the training data. The dictionary meaning of the term progression is the process of developing or moving gradually towards a more advanced state. Progression is a parameter that needs to be determined and requires an assessment between at least a start point and an end point. Since the claims do not recite that the progression of a disease is determined, the claims are unclear as to what data or information is being used to generate the training data. Thirdly, the recitation that the training data is generated “based at least in part on a bidirectional mapping and the one or more medical condition metrics to at least one individual component associated with the patient’s disease” is unclear as to what is being mapped bidirectionally. Bidirectional mapping requires an association between a key and a value to form a one-to-one correspondence. The Applicant is asked to clarify whether the claims require that the training data be generated based on a bidirectional mapping and also based on one or more medical condition metrics or, whether the claims require that the training data be generated based on a bidirectional mapping between the one or more medical condition metrics and at least one individual “component” associated with a patient’s disease or, whether the claims require a bidirectional mapping between one or more medical condition metrics or between one or more components. Clarification is requested. 
Claim 21, lines 30-32 and claim 25, lines 25-27 recite: “train (training, by the server in real-time,) a model for a progression of the one or more medical condition metrics associated with the patient’s disease based on the training data”.
There is lack of antecedent basis in the claims for “condition metrics associated with the patient’s disease” as there is no recitation in the claims that the medical condition metrics are associated with the patient’s disease. Clarification is requested.
Claim 21, lines 33-37 and claim 35, lines 28-32 recite: “generate, (generating by the server in real-time) using the model, at least one state prediction comprising at least one predicted value representative of at least one future progression of the one or more medical conditions metrics of the patient's disease for the individual patient based at least in part on the at least one individual patient-specific patient provided value for the at least one time value”.
Firstly,  the recitation of generating a “state prediction” without setting forth what the “state” pertains to is unclear. The Applicant is asked to clarify whether the “state” pertains to a patient’s state or, whether the “state” pertains to a disease state, or whether the “state” pertains to a medical condition state. Secondly, the recitation that the predicted value represents a progression of a medical condition metric is unclear. As explained above, lacking any specific definition of the term “medical condition metric”, the broadest most reasonable interpretation of this term in light of the Specification is a subjective measure of well-being either expressed in words (great, good, fair or awful) or, by means of a rating scale. As such, the claims require a value that  represents a future progression of a subjective measure of well-being (medical condition metric) which is unclear because a subjective measure of well-is not an aspect which can be quantified and therefore cannot be represented by a value. Thirdly,  the Applicant is asked to clarify whether it is the “generate ...at least one prediction” the element of the claim that is based the “individual patient-specific patient provided value” or, whether it is the “predicted value representative of at least one future progression”, the element of the claims that is based the “individual patient-specific patient provided value” or, whether it is “the one or more medical conditions metrics of the patient's disease” the element of the claims that is based the “individual patient-specific patient provided value”. Clarification is requested. 
Claim 21, lines 67-69 and claim 35, lines 65-69 recites: “instruct, (instructing by the server) in real-time in response to the input of the at least one individual patient-specific patient provided value, the individual patient computer...”.
The recitation of “instruct (instructing)........in response to the input of the individual patient-specific patient provided value” is unclear because there is no positive, active step of inputting an individual patient-specific patient provided value or, that the server is configured to receive an input of an individual patient-specific patient provided value. Claim 1, lines 14-15 and claim 35, lines 10-11 recite: “receive (receiving by the server) the at least one individual patient-specific patient provided value from the individual patient computer”. It is noted herein that while claim 21, lines 8-10 and claim 35, lines 5-7 recite: “....to enable the individual patient to input at least one individual patient-specific patient provided value (for at least one time value)”, this recitation only sets forth the user interface is configured to enable a patient to input a value, however what is being received by the server is the individual patient-specific patient provided value. The following amendment is suggested to obviate this rejection:
“instruct, (instructing)..... in real-time in response to the  received at least one individual patient-specific patient provided value, the individual patient computer....”.
Clarification is requested.
Claims 22 and 41 recite: “....receive (receiving) a request from an the individual patient from the community of patients; and determine a real-time prediction concerning an effect of an intervention for the individual patient based on the model and individual patient's attributes and analyzing the effect of the intervention based on a difference between a modelled disease progression with an intervention and a modelled disease progression and without an intervention”.
The claims are unclear because there is no recitation in the claims that a disease progression is modeled. None of the steps recited in claims 21 and 35, from which claims 22 and 41 depend, respectively,  include the modelling of a disease progression or, that the model recited in claims 21 and 35 is for disease progression. Since there is no recitation in the claims that disease progression is modelled, the claims are unclear as to what is being analyzed. Clarification is requested.
Claim 23 recites: “The method of claim 21, wherein the one or more medical condition metrics are associated with one or more medical condition attributes, including at least one selected from the group consisting of: age, race, ethnicity, gender, height, weight, body mass index (BMI), body volume index (BVI), genotype, phenotype, severity of the disease, progression rate of the disease, measures of functional ability, quality of life, interventions, and remedies”.
There is lack of antecedent basis in the claim for “severity the disease”, as there is no recitation in claim 21, from which claim 23 depends for severity of a disease or, for a disease. Claim 21 recites “a patient’s disease”. Clarification is requested.
In claim 25, lines 4-5 and in claim 37, lines 5-6 there is lack of antecedent basis in the claim for “the subset of patient of the community of patients” as there is no recitation in claims 21 and 35, from which claims 25  and 37 depend, respectively, for a subset of patients of the community of patients. It is noted herein that claim 25, line 7 and claim 35, line 8 recite “a subset of patients of the community of patients”. The following amendment is suggested for claim 25 lines 4-5 and 7-8 and, for claim 35, lines 5-6 and 7-8:
“process (processing) a request from the individual patient to modify a composition of [[the]] a subset of patients of the community of patients.....
wherein the model is based on self-reported information for the  [[a]]subset of patients of the community of patients”.
Clarification is requested.
Claim 26 recites: “wherein the server is further configured to calculate the confidence interval for the distribution of errors, which includes selecting a set of patient-provided values of the plurality of patient-provided values, the set of patient-provided values being from a subset of other patients in the community of patients”.
Firstly,  there is lack of antecedent basis in the claim for the server being configured to calculate the confidence interval. Claim 26 depends from claims 21 and 22. Claim 21, lines 52-53 recites that the server is configured to “determine a confidence interval...”. If the confidence interval calculated in claim 26 is different from the confidence interval determined in claim 21, claim 26 should be amended to recite that the server is configured to calculate a confidence interval for the distribution of errors”. Secondly, the Applicant is asked to clarify whether it is the server, the calculation of the confidence interval or, the distribution of errors, the element of the claim which includes “selecting a set of patient-provided values of the plurality of patient-provided values”. Clarification is requested.
Claim 34 recites: “wherein the confidence interval is calculated by comparing the at least one individual patient-specific patient provided value to a model fit of the model”.
The recitation that the comparison is “to a model fit of the model” without setting forth what the model fit is for is unclear. The Applicant is asked to clarify whether the model fit is for the patient-provided value or, whether the model fit is for the patient or, whether the model fit is for one of the plurality of patients of the community. The Specification at page 4, line 15 describes the comparison to a model fit for the individual patient”. If the Applicant’s intention is to set forth that the model fit is for the individual patient, the claim should be amended accordingly. Clarification is requested.
Claim 35, lines 4-5 recites: “instructing, by a server, an individual patient computer of the plurality of computers associated with the individual patient....”.
There is lack of antecedent basis in the claim for “the individual patient”. There is no recitation in the claim for an individual patient. The following amendment is suggested to obviate this rejection:
“instructing, by a server, an individual patient computer of [[the]] a plurality of computers associated with the individual patient....”.
Claims 23-24, 27-33 and 36-39 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections-Response to Arguments
Applicant’s arguments filed on 25 April 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

35 USC 101 Rejections-Response to Arguments
Applicant’s arguments filed on 25 April 2022 have been considered. Claims 21-39 and 41, as currently amended, appear to be statutory and patent eligible under 35 USC 101 because the while the claims recite abstract ideas as mathematical calculations (determining a plurality of errors between a predicted value and a patient-provided value and, determining a distribution of errors), the claims recite elements in addition to the recited abstract ideas which in combination are not well-understood, routine and conventional in the field. The elements are: instructing, by a server, an individual patient computer to render a user interface to enable the individual patient to input at least one value, receiving the value provided by the patient, accessing self-reported patient information comprising a plurality of values provided by patients in a community of patients, generating training data associated with a progression of the patient’s disease, training a model for a progression of metrics associated with a patient’s disease, generating a state prediction using the model and instructing the patient computer to display a graph representing the state prediction and the confidence interval associated with the state prediction. Since these elements, when considered in combination, are not well-understood, routine and conventional in the field they provide an inventive concept under step 2(B) of the patent-eligibility analysis.

35 USC 102 Rejections-Response to Arguments
Applicant’s arguments filed on 25 April 2022 have been considered. Claims 21-39 and 41, as currently amended, appear to be free of art under 35 USC 102 and 103 as the prior art does not teach or fairly suggests methods for providing medical predictions for an individual patient in a community of patients, wherein the method includes a step of receiving  from the individual patient, via a user interface, a value representative of a medical condition metric, accessing self-reported patient information from a database comprising medical condition metrics provided by other patients in the community of patients, generating training data based on the medical condition metrics, training a model for disease progression and generating a prediction with the model. The prior art does not teach or fairly suggests determining a plurality of errors between the prediction by the model and the medical condition metrics reported by other patients in the community of patients and, determining a confidence interval for the prediction by the model based on a distribution of the errors. The closest related prior art to Zaleski (cited in the previous office action) teaches a method for supporting clinical decision-making based on acquired patient data. In the method, a server receives accumulated medical information and acquired patient data, analyzes said data, generates a model and predicts a pattern from the model. Zaleski does not teach that the method includes accessing self-reported patient information from a database comprising medical condition metrics provided from other patients and  Zaleski does not teach determining a plurality of errors between the patterns predicted by the model and the medical condition metrics provided by other patients in the community of patients. Zaleski is not concerned with providing a prediction to a patient along with confidence interval for said prediction or to analyzing data provided by other patients in a community of patients. Zaleski is explicitly concerned with enabling a front-line healthcare provider or healthcare researcher to study the frequency, trends and behavior of healthcare data.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631                                                                                                                                                                                                        /Lori A. Clow/Primary Examiner, Art Unit 1631